1.	Claims 1, 15, 25-34, 36-39 and 41-48 are allowed. 
2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20110171979 and 5,625,573 either individually or in combination fail to teach a first node comprising: a receiver; a transmitter; and a processing circuitry coupled to the receiver in addition to the transmitter, the processing circuitry for configuration, also a method for the first node comprising: signaling, to at least one of the second node or a third node, in response to a request, information about one or more transient time parameters associated with the time resource, wherein the one or more transient time parameters are used by the first node for transmitting the signal to the second node during the time resource. These prior arts similarly fail to teach a second node comprising: a receiver; a transmitter; and a processing circuitry coupled to the receiver and the transmitter, the processing circuitry for configuration and a method for the second node comprising: signaling, via the transmitter to at least one of the second node or a third node, in response to a request, information about one or more transient time parameters associated with the time resource, wherein the one or more transient time parameters are used by the first node for transmitting the signal to the second node during the time resource. 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466    

/DIANE L LO/Primary Examiner, Art Unit 2466